BLUE, Acting Chief Judge.
The State appeals the downward departure sentence imposed on Lisa Pennington. We agree with the State’s argument that the sentence must be reversed because the trial court failed to provide written reasons in support of the departure sentence. Because we are reversing a sentence that was based on a plea agreement with the trial judge, Pennington must be given an opportunity to withdraw her plea. See State v. Scott, 611 So.2d 596 (Fla. 2d DCA 1993). Accordingly, we reverse Pennington’s departure sentence and remand for further proceedings.
LAZZARA and WHATLEY, JJ., concur.